 Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 1 of 16 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 BRYAN ANDERSON,                                   )   Case No.
                                                   )
                       Plaintiff,                  )
                                                   )
                                                   )   COMPLAINT FOR VIOLATIONS
                vs.                                )   OF THE FEDERAL SECURITIES
                                                   )   LAWS
 CANTEL MEDICAL CORP., CHARLES M.                  )
 DIKER, GEORGE L. FOTIADES, ALAN R.                )   JURY TRIAL DEMANDED
 BATKIN, ANN E. BERMAN, MARK N.                    )
 DIKER, ANTHONY B. EVNIN, LAURA                    )
 FORESE, RONNIE MYERS, PETER                       )
 PRONOVOST, and KAREN N. PRANGE,                   )
                                                   )
                      Defendants.                  )
                                                   )
                                                   )


       Plaintiff Bryan Anderson (“Plaintiff”), upon information and belief, including an

examination and inquiry conducted by and through his counsel, except as to those allegations

pertaining to Plaintiff, which are alleged upon personal belief, alleges the following for his

Complaint:

                         NATURE AND SUMMARY OF THE ACTION

       1.     This is an action brought by Plaintiff against Cantel Medical Corp. (“Cantel” or the

“Company”) and the members of Cantel’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which Cantel will be acquired by STERIS plc (“STERIS”) through its

subsidiaries Solar New US Holding Co, LLC (“US Holdco”) and Crystal Merger Sub 1, LLC

(“Crystal Merger Sub”) (the “Proposed Transaction”).
 Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 2 of 16 PageID: 2




        2.       On January 12, 2021, STERIS and Cantel issued a joint press release announcing

that they had entered into an Agreement and Plan of Merger dated October 15, 2020 (the “Merger

Agreement”) to sell Cantel to STERIS. Under the terms of the Merger Agreement, Cantel

shareholders will receive: (i) $16.93 in cash, and (ii) 0.33787 ordinary shares of STERIS for each

Cantel share they own (the “Merger Consideration”). The Proposed Transaction is valued at

approximately $4.6 billion.

        3.       On April 1, 2021, Cantel filed a Schedule 14A Definitive Proxy Statement (the

“Proxy Statement”) with the SEC.          The Proxy Statement, which recommends that Cantel

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) Company management’s financial projections and

the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, Centerview Partners LLC (“Centerview”); and (ii)

the background of the Proposed Transaction. Defendants authorized the issuance of the false and

misleading Proxy Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.

        4.       In short, unless remedied, Cantel’s public stockholders will be irreparably harmed

because the Proxy Statement’s material misrepresentations and omissions prevent them from

making a sufficiently informed voting or appraisal decision on the Proposed Transaction. Plaintiff

seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange

Act violations are cured.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).



                                                  -2-
 Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 3 of 16 PageID: 3




          6.    This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

          7.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company maintains its principal executive

offices in this District; (ii) one or more of the defendants either resides in or maintains executive

offices in this District; and (iii) defendants have received substantial compensation in this District

by doing business here and engaging in numerous activities that had an effect in this District.

                                          THE PARTIES

          8.    Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Cantel.

          9.    Defendant Cantel is a Delaware corporation, with its principal executive offices

located at 150 Clove Road, Little Falls, New Jersey 07424. Cantel is a leading global company

dedicated to delivering innovative infection prevention products and services for patients,

caregivers, and other healthcare providers which improve outcomes, enhance safety and help save

lives. Cantel’s common stock trades on the New York Stock Exchange under the ticker symbol

“CMD.”

          10.   Defendant Charles M. Diker (“Charles Diker”) has been Chairman of the Board

since 1986 and a director of the Company since 1985.

          11.   Defendant George L. Fotiades (“Fotiades”) is Chief Executive Officer (“CEO”) of

the Company and has been a director since 2008.

          12.   Defendant Alan R. Batkin (“Batkin”) has been a director of the Company since

2004.



                                                -3-
 Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 4 of 16 PageID: 4




        13.   Defendant Ann E. Berman (“Berman”) has been a director of the Company since

2011.

        14.   Defendant Mark N. Diker (“Mark Diker”) has been a director of the Company since

2007.

        15.   Defendant Anthony B. Evnin (“Evnin”) has been a director of the Company since

2017.

        16.   Defendant Laura Forese (“Forese”) has been a director of the Company since 2015.

        17.   Defendant Ronnie Myers (“Myers”) has been a director of the Company since 2016.

        18.   Defendant Peter Pronovost (“Pronovost”) has been a director of the Company since

2017.

        19.   Defendant Karen N. Prange (“Prange”) has been a director of the Company since

2019.

        20.   Defendants identified in paragraphs 10-19 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

        21.   STERIS is a public limited company incorporated under the laws of Ireland on

December 22, 2016, with its principal executive offices located at 70 Sir John Rogerson’s Quay,

Dublin 2, Ireland D02 R296. STERIS is a leading provider of infection prevention and other

procedural products and services. STERIS offers its customers a unique mix of innovative capital

equipment products, such as sterilizers and washers, surgical tables, lights and equipment

management systems and connectivity solutions such as operating room integration; consumable

products including detergents and gastrointestinal endoscopy accessories and other products and

services, including equipment installation and maintenance, microbial reduction of medical

devices, instrument and scope repair solutions, laboratory services and outsourced instrument



                                             -4-
 Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 5 of 16 PageID: 5




reprocessing. STERIS’s common stock trades on the New York Stock Exchange under the ticker

symbol “STE.”

       22.     US Holdco is a Delaware limited liability company and a wholly owned subsidiary

of STERIS.

       23.     Crystal Merger Sub is a Delaware corporation and wholly owned subsidiary of US

Holdco.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company

       24.     Cantel is a leading provider of infection prevention products and services in the

healthcare market. The Company operates in four segments through wholly-owned subsidiaries

in the U.S. and internationally: Medical, Life Sciences, Dental and Dialysis. Most of Cantel’s

equipment, consumables and supplies are used to help prevent the occurrence or spread of

infections.   Cantel’s products include specialized medical device reprocessing systems for

endoscopy and renal dialysis, advanced water purification equipment, sterilants, disinfectants and

cleaners, sterility assurance monitoring products for hospitals and dental clinics, disposable

infection control products primarily for dental and GI endoscopy markets, instruments and

instrument reprocessing workflow systems serving the dental industry, dialysate concentrates,

hollow fiber membrane filtration and separation products. Additionally, Cantel provides technical

service for its products.

       25.     On March 9, 2021, Cantel announced its second quarter fiscal year 2021 financial

results, reporting net sales of $294.0 million, up 1.9% compared to the same quarter in the prior

year; GAAP earnings per diluted share of $0.27, compared to a GAAP loss per diluted share of

$(0.05) in the prior year period; non-GAAP earnings per diluted share of $0.79, a 29.5% increase

compared to non-GAAP earnings per diluted share of $0.61 in the prior year period; and income



                                              -5-
 Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 6 of 16 PageID: 6




from operations of $31.6 million, compared to $7.6 million in the corresponding quarter of the

prior year. Reflecting on the Company’s results, defendant Fotiades stated:

       We remain very optimistic with elevated uptake for our infection prevention
       consumable products as enhanced infection prevention protocols become standard
       practice. The increased adoption and focus on our IP&C solutions drove greater
       demand for our recurring revenue consumables and new products, enabling us to
       outperform underlying procedure volume in both our Medical and Dental segments.
       This resulted in a margin profile that exceeded expectations, mainly driven by
       favorable mix and volume leverage coupled with our embedded operating
       discipline across all of our businesses.

The Proposed Transaction

       26.     On January 12, 2021, Cantel and STERIS issued a joint press release announcing

the Proposed Transaction. The press release states, in relevant part:

       DUBLIN, IRELAND and LITTLE FALLS, N.J, Jan. 12, 2021 -- STERIS plc
       (NYSE: STE) (“STERIS” or the “Company”) and Cantel Medical Corp (NYSE:
       CMD) (“Cantel”) today announced that STERIS has signed a definitive agreement
       to acquire Cantel, through a U.S. subsidiary. Cantel is a global provider of
       infection prevention products and services primarily to endoscopy and dental
       Customers. Under the terms of the agreement, STERIS will acquire Cantel in a
       cash and stock transaction valued at $84.66 per Cantel common share, based on
       STERIS’s closing share price of $200.46 on January 11, 2021. This represents a
       total equity value of approximately $3.6 billion and a total enterprise value of
       approximately $4.6 billion, including Cantel’s net debt and convertible notes. The
       agreement has been unanimously approved by the Boards of Directors of both
       companies.

       “We have long appreciated Cantel, which is a natural complement and extension to
       STERIS’s product and service offerings, global reach and Customers,” said Walt
       Rosebrough, President and Chief Executive Officer of STERIS. “Our companies
       share a similar focus on infection prevention across a range of healthcare
       Customers. Combined, we will offer a broader set of Customers a more diversified
       selection of infection prevention and procedural products and services. We
       welcome the people of Cantel to the STERIS team and firmly believe we will create
       greater value for our Customers and shareholders together.”

       Charles M. Diker, Chairman of the Cantel Board of Directors, has separately
       entered into a voting support agreement along with certain other entities
       collectively holding approximately 10% of Cantel’s outstanding shares. Mr. Diker
       said, “We are pleased to reach this agreement with STERIS, which is the
       culmination of a robust process to achieve an outcome that allows Cantel
       shareholders to participate in the significant upside of the combined company,



                                               -6-
Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 7 of 16 PageID: 7




    while also providing them with immediate cash value. Together with STERIS, we
    believe the value opportunity is compelling, both today and in a post-COVID
    world, as the combined company will have the scale, breadth and depth to unlock
    substantial value that will drive further benefits for Cantel shareholders, Customers
    and all stakeholders.”

    “We believe Cantel and STERIS are a perfect strategic fit, and this combination is
    a natural next step for our company, enabling us to accelerate progress on our
    Cantel 2.0 initiatives and drive enhanced value for shareholders and the healthcare
    providers and systems we support,” said George Fotiades, CEO of Cantel. “The
    last year has demonstrated more than ever the importance of innovative and
    comprehensive infection prevention and control solutions that protect healthcare
    providers and patients. Together with STERIS, we will be able to provide a more
    extensive and innovative suite of offerings to our Customers around the world.
    Importantly, STERIS recognizes that our proven and talented team is the
    foundation of Cantel’s success and we look forward to working collaboratively to
    bring our two organizations together.”

    This transaction brings together STERIS’s and Cantel’s franchises to create a
    stronger global business serving a broader set of Customers. Cantel’s largest
    business, its Medical portfolio, will strengthen and expand STERIS’s Endoscopy
    offerings, adding a full suite of high-level disinfection consumables, capital
    equipment and services, as well as additional single-use accessories. Cantel’s
    Dental business extends STERIS into a new Customer segment where there is an
    increasing focus on infection prevention protocols and processes. Annual revenue
    for Cantel in its recent fiscal year ended July 31, 2020, was approximately $1
    billion, with adjusted EBIT of approximately $134 million.

    Financial Highlights and Transaction Details

    The companies expect to realize annualized pre-tax cost synergies of approximately
    $110 million by the fourth fiscal year following the close, with approximately 50%
    achieved in the first two years. Cost synergies are expected to be primarily driven
    by cost reductions in redundant public company and back-office overhead,
    commercial integration, product manufacturing, and service operations.

    Under the terms of the agreement, Cantel common stockholders will receive
    approximately $16.93 in cash and 0.33787 of a STERIS ordinary share, or a total
    of value of approximately $84.66 per Cantel common share based on STERIS's
    closing share price of $200.46 on January 11, 2021. The transaction is anticipated
    to close by the end of STERIS’s first quarter of fiscal 2022 (ending June 30, 2021),
    pending customary closing conditions including receipt of regulatory approvals and
    approval by Cantel stockholders.




                                            -7-
 Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 8 of 16 PageID: 8




       STERIS expects to fund the cash portion of the transaction consideration and repay
       a significant amount of Cantel’s existing debt with approximately $2.0 billion of
       new debt and has obtained fully committed bridge financing.

Insiders’ Interests in the Proposed Transaction

       27.     Cantel insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will have secured unique benefits for themselves from the Proposed Transaction not

available to Plaintiff and the public stockholders of Cantel.

       28.     Notably, Cantel insiders stand to reap substantial financial benefits for securing the

deal with STERIS. If they are terminated in connection with the Proposed Transaction, Cantel’s

named executive officers stand to receive substantial cash severance payments in the form of

golden parachute compensation as set forth in the following table:




The Proxy Statement Contains Material Misstatements or Omissions

       29.     Defendants filed a materially incomplete and misleading Proxy Statement with the

SEC and disseminated it to Cantel’s stockholders. The Proxy Statement misrepresents or omits

material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       30.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information




                                                -8-
 Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 9 of 16 PageID: 9




concerning: (i) Company management’s financial projections and the data and inputs underlying

the financial valuation analyses that support the fairness opinion provided by the Company’s

financial advisor Centerview; and (ii) the background of the Proposed Transaction.

Material Omissions Concerning Cantel Management’s Financial Projections and Centerview’s
Financial Analyses

       31.     The Proxy Statement omits material information concerning the financial

projections prepared by Cantel management.

       32.     For example, with respect to each of the Cantel Forecast and STERIS Forecast, the

Proxy Statement fails to disclose all line items underlying the calculation of adjusted EBITDA and

unlevered free cash flow.

       33.     Moreover, the Proxy Statement sets forth that:

       On December 9, 2020, the Cantel Board of Directors convened a telephonic
       conference, which also was attended by representatives of Centerview. Centerview
       provided an update to the Cantel Board of Directors regarding the sale process and
       the revised offer received by STERIS. The Cantel Board of Directors discussed
       STERIS’s offer in light of the significant increase in the price per share of Cantel
       Common Stock that occurred following Cantel’s first quarter earnings
       announcement. Representatives of Centerview reviewed with the directors Cantel’s
       historical and projected financials and referred to these financials in its financial
       analysis of various strategic alternatives, including separate analysis of Cantel’s
       Medical, Dental and Life Sciences businesses. Centerview also provided a pro
       forma financial profile of the combined company giving effect to the STERIS
       transaction.

Proxy Statement at 53. Yet, the Proxy Statement fails to disclose: (i) when Cantel management

prepared the financial projections reviewed at the December 9, 2020 Board meeting; (ii) whether

the Company’s financial projections were revised following the December 9 Board meeting and,

if so, the timing and nature of such revisions; and (iii) whether the projections relied upon by

Centerview for its fairness opinion included Cantel’s first quarter earnings.

       34.     The Proxy Statement describes Centerview’s fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of Centerview’s



                                               -9-
Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 10 of 16 PageID: 10




fairness opinion and analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, Cantel’s public stockholders are unable

to fully understand these analyses and, thus, are unable to determine what weight, if any, to place

on Centerview’s fairness opinion in determining whether to vote in favor of the Proposed

Transaction or seek appraisal.

        35.     With respect to Centerview’s Discounted Cash Flow Analysis of Cantel, the Proxy

Statement fails to disclose: (i) Cantel’s after-tax unlevered free cash flows for the terminal year; (ii)

quantification of the estimated terminal values for Cantel; (iii) quantification of the inputs and

assumptions underlying the discount rates ranging from 9.25% to 10.00%; and (iv) the number of

fully diluted outstanding shares of Cantel as of January 8, 2021.

        36.     With respect to Centerview’s Analyst Price Target Analysis for Cantel, the Proxy

Statement fails to disclose: (i) the individual price targets observed by Centerview in the analysis;

and (ii) the sources thereof.

        37.     With respect to Centerview’s Discounted Cash Flow Analysis of STERIS, the Proxy

Statement fails to disclose: (i) STERIS’ after-tax unlevered free cash flows for the terminal year; (ii)

quantification of the estimated terminal values for STERIS; (iii) quantification of the inputs and

assumptions underlying the discount rates ranging from 7.50% to 8.25%; and (iv) the number of

fully diluted outstanding shares of STERIS as of January 8, 2021.

        38.     With respect to Centerview’s Analyst Price Target Analysis for STERIS, the Proxy

Statement fails to disclose: (i) the individual price targets observed by Centerview in the analysis;

and (ii) the sources thereof.

        39.     Additionally, the Proxy Statement sets forth that at a December 9, 2020 Board

meeting, “Centerview [ ] provided a pro forma financial profile of the combined company giving




                                                 - 10 -
Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 11 of 16 PageID: 11




effect to the STERIS transaction.” Id. The Proxy Statement, however, fails to disclose any

financial analyses performed by Centerview for the pro forma combined company.

       40.     Without such undisclosed information, Cantel stockholders cannot evaluate for

themselves whether the financial analyses performed by Centerview were based on reliable inputs

and assumptions or whether they were prepared with an eye toward ensuring that a positive fairness

opinion could be rendered in connection with the Proposed Transaction. In other words, full

disclosure of the omissions identified above is required in order to ensure that stockholders can

fully evaluate the extent to which Centerview’s opinion and analyses should factor into their

decision whether to vote in favor of or against the Proposed Transaction or seek appraisal.

       41.     The omission of this information renders the statements in the “Background on the

Mergers,” “Certain Unaudited prospective Financial Information Prepared by Cantel” and

“Opinion of Cantel’s Financial Advisor” sections of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

       42.     The Proxy Statement fails to disclose material information concerning the

background of the Proposed Transaction.

       43.     The Proxy Statement sets forth that, “[b]etween October 19, 2020 and November

14, 2020, Cantel entered into confidentiality agreements with a total of five prospective buyers,

including three of the Strategic Bidders (including a confidentiality agreement entered with

STERIS on October 26, 2020) and both Financial Bidders.” Id. at 52. Critically, the Proxy

Statement fails to disclose whether the confidentiality agreements include “don’t ask, don’t waive”

(“DADW”) standstill provisions that are still in effect and presently precluding these potential

buyers from making a topping bid for the Company.




                                              - 11 -
Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 12 of 16 PageID: 12




          44.   The failure to disclose the existence of DADW provisions creates the false

impression that a potential bidder who entered into a confidentiality agreement could make a

superior proposal for Cantel. If the potential acquirer’s confidentiality agreement contains a

DADW provision, then that potential bidder can only make a superior proposal by (i) breaching

the confidentiality agreement—since in order to make the superior proposal, it would have to ask

for a waiver, either directly or indirectly; or by (ii) being released from the agreement, which if

action has been done, is omitted from the Proxy Statement.

          45.   The disclosure of the terms of the confidentiality agreements is crucial to Cantel

stockholders being fully informed of whether their fiduciaries have put in place restrictive devices

to foreclose a topping bid for the Company.

          46.   The omission of this information renders the statements in the “Background on the

Mergers” section of the Proxy Statement false and/or materially misleading in contravention of the

Exchange Act.

          47.   The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and Cantel’s public stockholders will be unable to make a

sufficiently informed decision whether to vote in favor of the Proposed Transaction or seek

appraisal and are thus threatened with irreparable harm warranting the injunctive relief sought

herein.




                                               - 12 -
Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 13 of 16 PageID: 13




                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       48.     Plaintiff repeats all previous allegations as if set forth in full.

       49.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       50.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Company management’s

financial projections, the financial analyses performed by the Company’s financial advisor,

Centerview, and the background of the Proposed Transaction. The defendants were at least

negligent in filing the Proxy Statement with these materially false and misleading statements.

       51.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction or seek to exercise their appraisal rights.

       52.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       53.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.




                                                 - 13 -
Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 14 of 16 PageID: 14




                                             COUNT II

                  Claims Against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

       54.     Plaintiff repeats all previous allegations as if set forth in full.

       55.     The Individual Defendants acted as controlling persons of Cantel within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Cantel, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       58.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed




                                                 - 14 -
Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 15 of 16 PageID: 15




Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       59.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       60.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Cantel’s stockholders will

be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Cantel, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until defendants

               disclose and disseminate the material information identified above to Cantel

               stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

               as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for




                                               - 15 -
Case 2:21-cv-08891-SDW-MF Document 1 Filed 04/09/21 Page 16 of 16 PageID: 16




             Plaintiff’s attorneys’ and experts’ fees; and

      E.     Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury.

 Dated: April 9, 2021                                 WEISSLAW LLP


                                                By /s/ Mark. D. Smilow
                                                   Mark. D. Smilow
                                                   Richard A. Acocelli (to be admitted pro hac
                                                   vice)
                                                   1500 Broadway, 16th Floor
                                                   New York, New York 10036
                                                   Tel: (212) 682-3025
                                                   Fax: (212) 682-3010
                                                   Email: msmilow@weisslawllp.com

                                                      Attorneys for Plaintiff




                                             - 16 -
